Citation Nr: 1432676	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and D.W.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam between January 1962 and May 1975 or in or near the Korean DMZ between April 1968 and August 1971.

2.  Diabetes mellitus was not affirmatively shown to have had onset during service; diabetes mellitus was not manifested to a compensable degree within one year from the date of separation from service; and there is no competent evidence that diabetes mellitus may be related to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2010 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of diabetes mellitus on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a January 2011 statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA must provide a VA medical examination or obtain a medical opinion if the evidence of record is insufficient to decide the claim.  While there is evidence of a current disability, the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service.  For this reason, a VA medical examination or medical opinion is not necessary to decide the claim.   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  



Service Connection

The Veteran seeks service connection for diabetes mellitus, which he believes is due to herbicide exposure.  Specifically, the Veteran contends that he was exposed to herbicides when swam in the Gulf of Tonkin in the waters around his ship, the U.S.S. Wainwright (DLG-28), during the Vietnam War.  The Veteran and his friend contend that the inland rivers and streams carried residue of Agent Orange into the Gulf of Tonkin.  

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses of, or treatment for diabetes mellitus.

Post-service treatment records show that diabetes mellitus was initially diagnosed in 2011, approximately 39 years after discharge.  None of the records suggest that diabetes mellitus may be related to military service, including herbicide exposure.

As the Veteran did not serve in the Republic of Vietnam between January 1962 and May 1975, or in or near the Korean DMZ between April 1968 and August 1971, presumptive service connection on the basis of herbicide exposure does not apply.  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

For chronic diseases, such as diabetes mellitus, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

As there is no lay or medical evidence that diabetes mellitus was diagnosed or had its onset during service, service connection on the basis of chronicity in service or continuity of symptomatology is not warranted.  

Nevertheless, service connection for diabetes mellitus may be established based on initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that diabetes mellitus was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent to report simple medical conditions, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, diabetes mellitus is not a simple medical condition that the Veteran is competent to self-diagnose, because it falls outside the realm of common knowledge of a lay person; that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to the etiology of diabetes mellitus is a complex medical question.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses or complex medical questions.  Accordingly, he is not competent to self-diagnose diabetes mellitus or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d at 1316.

The record is absent any competent evidence suggestive of a nexus between the Veteran's current diabetes mellitus and an injury, disease, or event, in service.

The preponderance of the evidence is against the claim for service connection for diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.





ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


